UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4653



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATTI ANN JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-02-1065)


Submitted:   March 26, 2004                 Decided:   April 15, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gordon McBride, Hartsville, South Carolina, for Appellant. James
Strom Thurmond, Jr., United States Attorney, Columbia, South
Carolina; Kevin Frank McDonald, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Patti Ann Jones appeals her conviction and sentence

following her guilty plea to one count of marriage fraud, in

violation     of   18   U.S.C.    §    1325(c)     (2000),   and   one   count   of

conspiracy to commit marriage fraud, in violation of 18 U.S.C.

§ 371 (2000).       Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states that there are

no meritorious issues for appeal.             Although notified of her right

to submit a pro se supplemental brief, Jones has not done so.

            Counsel presents for review the district court’s failure

to depart downward pursuant to U.S. Sentencing Guidelines Manual

§   5K2.20,    p.s.     (2001),       based   on    Jones’   family      ties    and

responsibilities and her aberrant behavior.                   This court lacks

jurisdiction to review the district court’s refusal to depart

downward unless that refusal is based on the court’s mistaken

belief that it lacked power to depart.               United States v. Edwards,

188 F.3d 230, 238 (4th Cir. 1999).                 The record shows that the

district court knew that it had the authority to depart but

concluded that such a departure was not warranted. Therefore, this

issue is not reviewable.         United States v. Matthews, 209 F.3d 338,

352-53 (4th Cir. 2000).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Jones’ conviction and sentence.                   This

court requires that counsel inform his client, in writing, of her
right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                    - 3 -